Citation Nr: 0731345	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant served on an initial period of active duty from 
December 1951 to May 1952 with subsequent service as a member 
of the Idaho Air National Guard from May 1952 to April 1966, 
and as a member of the Washington Air National Guard from 
April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho that denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the appellant's active service.

2.  Tinnitus did not have its onset during active service and 
is not otherwise etiologically related to the appellant's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.    §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38. 
U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b) (2007); Quartuccio v. 
Principi, 17 Vet.  App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet.  App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability, (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA satisfied the duty to notify by means of a pre-initial 
adjudication letter dated December 2004.  The appellant was 
told of the requirements to establish a successful claim for 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence in 
his possession or subsequently obtained to the RO.  The 
timing and content of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  An additional VCAA notice letter was sent to the 
appellant from the RO in March 2006.  The March 2006 letter 
provided the appellant with notice as to assignment of 
effective dates and disability ratings.

Although VCAA notice with regard to assignment of effective 
dates and disability ratings did not precede the initial 
adjudication, no prejudice can result to the appellant in 
this case.  As the Board is denying the claims for 
entitlement to service connection, any questions as to these 
downstream elements are rendered moot.

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA and non-VA 
health treatment providers.  All records identified by the 
appellant have been obtained.  The appellant was afforded an 
appropriate VA examination in March 2006.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  

Service Connection

The appellant contends that he suffers from bilateral hearing 
loss and tinnitus as the result of his assignment to runway 
mobile control duty for the Air National Guard.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term 
Armed Forces means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including the reserve 
components thereof.  38 U.S.C.A. § 101(10).  The term "active 
duty" means full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).  With respect members of the ANG, the ACDUTRA 
means full-time duty under section 316, 502, 503, 505 of 
title 32, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to 
perform ACDUTRA or INACDUTRA for training; and (2) who is 
disabled or dies from an injury or covered disease incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

The record must establish by a preponderance of the evidence 
that a claimant was disabled during ACDUTRA due to a disease 
or injury incurred or aggravated in the line of duty or he 
was disabled from an injury incurred or aggravated during 
INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The 
statutory presumptions do not apply to a period of ACDUTRA or 
INACDUTRA unless injury or disease was incurred during the 
period of ACDUTRA or injury was incurred during the period of 
INACDUTRA.  See Biggins, 1 Vet. App.at 477-78; Paulson, 7 
Vet. App. at 470; Mercado-Martinez, 11 Vet. App. at 419.

To prevail there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service injury; and (3) medical evidence of a 
nexus between the claimed in-service injury and the present 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving pure 
tone frequency thresholds and speech discrimination criteria.  
38 C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

In a statement dated November 2004, the appellant indicated 
that he was a pilot with the Idaho ANG.  When not flying, the 
appellant was assigned to the runway control unit, where he 
was exposed to jet noise, including noise from afterburners.  
No ear protection was provided, and he experienced pain and 
loud ringing in his ears after listening to the noise all 
day.  The pain would abate after an hour but the ringing 
would last until the following day.  On his claim form, the 
appellant indicated that the hearing loss began in the early 
1980s and tinnitus started in the mid 1970s.  In a January 
2005 statement, the appellant again indicated that he noticed 
hearing loss in the early1980s and that his work during and 
post-service as a commercial pilot did not contribute to his 
hearing loss because noise exposure was limited due to the 
design of the aircraft.

In March 2006, the appellant completed a VA audiological 
evaluation.  The examiner reviewed the appellant's claim file 
and noted that the records are negative for hearing loss, ear 
trauma, or tinnitus in service.

The March 2006 audiological examination results showed pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 55, 40, 30, 35, and 40 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 40, 35, 40 
and 55 decibels, respectively.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 92 percent in the left ear.

In the diagnosis, the examiner indicated that the appellant 
had a moderate low frequency sensorineural hearing loss 
rising to a mild mid-frequency hearing loss, and then 
descending again to a moderately severe high-frequency 
hearing loss, which is an atypical "tent shaped" pattern of 
hearing loss.  The examiner further opined that this was not 
the customary patter for a noise-induced hearing loss.  For 
this reason, the examiner stated that the appellant's 
"current hearing loss and tinnitus are less likely than not 
caused by active duty noise exposure."

In addition to the VA examination report, the file includes a 
letter from a private audiologist dated February 2005.  
According to the audiologist, the appellant had sought 
treatment at the examiner's facility for approximately eleven 
years.  His audiograms have shown mild, sensorineural hearing 
loss in the low frequencies and mild to moderate hearing loss 
in high frequencies with normal hearing sensitivity in the 
mid frequencies.  The audiologist concluded that the 
configuration of the appellant's audiogram was not 
necessarily suggestive of noise exposure, especially given 
the normal hearing in the mid frequencies.

The Board has reviewed the appellant's claims file and notes 
that the service medical records have only one mention of ear 
problems, to include pain and ringing.  The medical record, 
dated September 1953, indicates that the appellant had 
suffered "new pain in both ears upon descent for past 3-4 
days," and "not severe but little ringing too."  The 
diagnosis was barotitis, bilaterally.  No further complaints 
related to the ears, including hearing loss and tinnitus, 
were noted within the appellant's medical records.  In fact, 
the appellant was not treated for ear related issues until 
the mid 1990s.  

The appellant's claims file also contains multiple service 
medical exam reports that include audiological and/or whisper 
test results.  Upon review of these examination records, it 
appears that the appellant's hearing was within the normal 
limits pursuant to 38 C.F.R. § 3.385.  During service the 
appellant did not have auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 HZ at 40 decibels 
or greater nor were the auditory thresholds for at least 
three of the above frequencies at 25 decibels or greater.  
The medical reports that included whispered and spoken voice 
testing all showed that the appellant had 15/15 response.

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In 
reviewing the veteran's service medical records, the Board 
converted the ASA standards to ISO-ANSI standards.)

In addition to the above, the claims file included medical 
exam reports from the Federal Aviation Administration (FAA).  
The testing from March 1957 to December 1966 shows that the 
appellant could hear whispered voice at a minimum of 15 feet.  
From February 1967 to September 1977, he could hear whispered 
voice at 24 feet.  From March 1978 to October 1984, he could 
hear whispered voice at 20 feet.  From April 1985 to April 
1986, he could hear whispered voice at 15 feet.  Finally, 
from October 1986 to June 1990, the appellant could hear 
whispered voice at 20 feet.  Based upon the foregoing, the 
FAA records do not establish that the veteran had a hearing 
loss disability manifested to a compensable degree within one 
year of discharge from his original period of active duty, or 
for many decades after his separation from the National 
Guard.

The Board acknowledges the appellant's report that he 
suffered hearing loss since his separation from service.  
However, there is no competent evidence of a hearing loss 
disability for decades after service, and no link between the 
appellant's service and his hearing loss and tinnitus.  In 
this regard, the March 2006 VA examiner opined that the 
appellant's "current hearing loss and tinnitus are less 
likely than not caused by active duty noise exposure."  This 
is consistent with the findings of the veteran's private 
examiner, who opined in February 2005 that "the 
configuration of his audiogram is not necessarily suggestive 
of noise exposure, especially given the normal hearing in the 
mid frequencies."

Although the appellant has stated his belief that his current 
hearing loss is the result of his service, the Board finds 
that an opinion as to the etiology of his current hearing 
loss is beyond the competency of a layperson.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007)) (stating that the competency of lay 
evidence regarding medical etiology is a fact determination 
to be made by the Board).  As noted, there is no competent 
evidence to show that the appellant had tinnitus or a 
sensorineural hearing loss that was manifest to a compensable 
degree within one year of separation from his original period 
of active duty such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  As noted, 
the presumptive provisions do not apply to the appellant's 
ANG service.

With respect to the veteran's lay reports of hearing 
difficulty and ringing in his ears since service, the Board 
finds that those assertions are outweighed by the competent 
medical evidence discussed above.  As noted, two medical 
experts found that his hearing loss pattern is not consistent 
with hearing loss due o noise exposure, and, for this reason, 
the VA examiner found both the hearing loss and tinnitus to 
be unrelated to service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


